Title: To Benjamin Franklin from ——— Du Marquet and Other Applicants for Emigration, 1 March 1780
From: Du Marquet, ——
To: Franklin, Benjamin


The first applicant for emigration during the months covered by this volume, whose letter is printed below, is torn between his patriotism and a desire to provide his children with an upbringing appropriate to their birth.
On March 4 a discalced Carmelite friar named Father Paulus writes in Latin from Saint Peter’s Church in Marseilles, wishing to emigrate to the “most blessedly united provinces” where he will offer ecclesiastical services to Catholics and whatever is required to those of other faiths, either now on the battlefield or later when peace returns. He is thirty years old, healthy and robust enough for any kind of service. Originally from Würzburg where he did his studies, he has spent three years in Mannheim, and is in Marseilles to serve the German nation and learn French. With a favorable reply from Franklin, he will obtain leave from his superiors in Germany.
A group of well-off people calling itself “la société requerante,” writes on May 9 to request Franklin’s protection and advice concerning the plan they have formed to establish a colony in America. They ask Franklin if their conditions can be met:
1. Complete freedom of conscience.
2. A geometric square mile of fallow land in a temperate, fertile, healthful region.
3. The privileges enjoyed by other inhabitants.
4. The administration of their domestic affairs without the intervention of any legislative authority except in cases of life or death.

For their part the members agree to submit to the general laws of the republic not in conflict with articles 1, 2, and 4. They direct Franklin to respond care of Monsieur de Kemtenstrauss, chevalier du St. Empire, poste restante at Munich.
On May 14 Fontaine writes from Fribourg to ask what inducements will be offered to people of talent who wish to emigrate to America. In a postscript he adds that if Franklin wishes to know who is writing him, he may obtain information secretly from Augustin Forestier, treasurer of the Swiss Guards at Paris.
Nicholas Barth Reimers, a subject of Catherine the Great, writes in English on June 16. Twenty-seven years old, he was trained as a merchant. After a stay of four years in London and various travels in Germany, he settled at Riga where he quickly lost all his money and had to leave the country. For the past eighteen months he has been in Orleans where trade is slack because of the war. He has no occupation, no prospects, and many debts. He begs Franklin’s help in procuring a place in the service of America. He has a good command of English and German, understands Dutch and French, and can be useful in any department on either side of the Atlantic.
On June 17 Englehard, a surgeon, writes from Brumath, just north of Strasbourg, where he was educated. He has spent thirteen years away practicing his profession. He was many years in Switzerland and in Paris as assistant surgeon in the Swiss Guards of the King. He also knows obstetrics and could be useful in any circumstances. Surrounded by peasants, he is unappreciated and unhappy. He has resolved to go to America if Franklin will assure him of a position, paid travel expenses, and a safe port. He must have an answer by the end of the month, when he is due to leave for Russia.
 
Monsieur
Bollene—par le pont st. esprit. Ce ler. mars. 1780.
Quoique je n’aye pas l’honneur d’etre Connû de votre excellence vos talents, et vos vertus qui ne Sont ignorées d’auc’un francois m’enhardissent a avoir Celuy de vous ecrire avec la plus entiere confiance.
Je ne Connois l’amerique septentrionale que par les diverses relations que j’en ay lû; le discours (surtout) philosophique et politique de l’etablissement des européens dans le nouveau monde ma donné des etats unis dont vous etes le representant, Monsieur l’idée la plus avantageuse: et me fait desirer de pouvoir un jour aller m’y transplanter avec ma famille. J’ay l’honneur d’etre né gentilhomme; mais ma fortune est si modique que je me verray dans l’impossibilité de pouvoir elever des enfans cheris, (et dont le nombre augmente chaque année) d’une maniere relative a leur naissance. Ma tendresse pour eux, que partage avec moy une femme qui a tous egards merite le tendre attachement que j’ay pour elle m’engage a chercher de reparer par un moyen honnete l’injustice du Sort qui sembloit m’avoir fait naitre pour jouir d’une Situation heureuse.
J’aime ma patrie; je partage avec la nation l’amour merité, et le juste enthousiasme ou elle est pour notre jeune monarque digne descendant d’henry quatre. Mais Ces precieux sentimens la doivent ils me faire rejetter les moyens qui pourroient Contribuer a procurer un sort plus heureux a Ce que la nature, et mon Cœur me disent que j’ay de plus cher? J’en appelle a vous Monsieur vous etes Citoyen, mais vous etes père.
Si votre excellence Croit que mes idées de transplantation puissent se realiser avec avantage j’ose la prier de me dire son avis la dessus. Quelque occupation que puisse vous donner le poste que vous occupés, ne restil pas toujours un moment de loisir a l’homme de bien pour s’occuper du bonheur d’autruy? Si la reponse dont j’ose me flatter que vous voudrés bien m’honorer devenoit pour moy un encouragement a suivre mes projets, je serois flatté de meriter par quelque chose d’utile la bienveillance des nouveaux Compatriottes qui m’adopteroient, et pour Cet effet je proposerois a votre excellence quelques idées dont la reussite que je Crois infaillible procureroit un jour de grands avantages aux etats unis. J’ay pensé qu’il ne me falloit aucun moyen intermediaire pour m’adresser a vous; persuadé que je Suis qu’il est plus digne de vous, et de moy-meme de n’interesser que la sensibilité de votre ame, et l’utilité peutetre dont je pourrois devenir.
Je me reserve Cependant Monsieur lorsquil en seroit tems de me faire presenter a votre excellence par des personnes de Consideration qui ne puissent laisser chès vous aucune idée de mefiance envers moy. Je Crois la chose indispensable si en voulant bien repondre a ma Confiance je dois etre dans le Cas de vous proposer quelques idées.

J’ay l’honneur d’etre avec respect. Monsieur. votre tres humble et tres obeissant Serviteur
Du MARQUET
 
Notation: Morket Mars 1st. 1780
